Title: To George Washington from John Peck, 5 March 1787
From: Peck, John
To: Washington, George

 

Sir
Richmond County 5th March 1787.

Enclosed are duplicates of two letters which I have had the honor to address to you but have not hitherto been favored with any answer. The former together with the Diplomas alluded to therein were delivered to Capt. Clagget in Piscataway who engaged to present them to you in a few days. The other was sent by a certain John Elwood master of a sloop that trades from Philadelphia to Alexandria. Mr Collins the young gentleman who bears this will wait on you. If the Diplomas have received your Signature, would wish that they might be transmitted by him. I have the honor to be With the greatest esteem Your most Humb. servt

Jno. Peck

